Filed 11/2/22 P. v. Cordon-Suchtiz CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                        G061315

           v.                                                          (Super. Ct. No. 02CF0424)

 MYNOR ROLANDO CORDON-                                                 OPINION
 SUCHTIZ,

      Defendant and Appellant.



                   Appeal from an order of the Superior Court of Orange County, Patrick H.
Donahue, Judge. Affirmed.
                   Marcia R. Clark, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
               The trial court denied defendant Mynor Rolando Cordon-Suchtiz’s Penal
Code section 1170.95 petition seeking to vacate his murder conviction and to be
                                          1
resentenced (now Pen. Code, § 1172.6). The court found the record of conviction
“shows that Mr. Cordon-Suchtiz was the actual shooter in this matter and was guilty of
the attempted murder. [¶] So I am going to deny the prima facie request.”
               Cordon-Suchtiz filed a notice of appeal. Appointed appellate counsel filed
an opening brief raising no arguable issues. (See People v. Wende (1979) 25 Cal.3d 436
(Wende).) Cordon-Suchtiz did not file a supplemental brief on his own behalf.
               In the interests of justice, this court has reviewed the record and found no
arguable issues. (See People v. Flores (2020) 54 Cal.App.5th 266, 268.) Thus, we affirm
the order of the trial court.


                                              I
                     BRIEF FACTS AND PROCEDURAL HISTORY
               In February 2002, Cordon-Suchtiz and two other men got into a victim’s
car, tied his hands behind his back, and took his cash. The three men took the victim to a
sandy ravine, where Cordon-Suchtiz shot him in the head.
               A jury found Cordon-Suchtiz guilty of first degree attempted murder,
kidnapping to commit robbery, and kidnapping for carjacking. (§§ 187, subd. (a), 664,
209, subd. (b), 209.5, subd. (a).) The jury found true allegations Cordon-Suchtiz
personally and intentionally discharged a firearm, causing great bodily injury.
(§ 12022.53, subd. (d).) The trial court imposed consecutive sentences of life without the
possibility of parole and 25 years to life.
               In January 2022, Cordon-Suchtiz filed a petition for resentencing. Cordon-

1
 Further undesignated statutory references are to the Penal Code. The Legislature
renumbered former section 1170.95 without substantive change, effective June 30, 2022.
(Stats. 2022, ch. 58, § 10.)

                                              2
Suchitz averred: “A complaint, information, or indictment was filed against me that
allowed the prosecution to proceed under a theory of felony murder, murder under the
natural and probable consequences doctrine or other theory under which malice is
imputed to a person based solely on that person’s participation in a crime, or attempted
murder under the natural and probable consequences doctrine.”
              In February 2022, the prosecution filed a response. The response included
a copy of the jury’s verdict forms, the underlying unpublished opinion, and a copy of the
jury instructions.
              In March 2022, the trial court conducted a prima facie hearing and denied
Cordon-Suchtiz’s petition. The court stated: “This case was not tried under a natural and
probable consequence theory. It was a straight specific intent to kill with premeditation
and deliberation. [¶] So even though it is a very low burden, the court finds that there is
evidence in the documents that have been supplied that shows that Mr. Cordon-Suchtiz
was the actual shooter in this matter and was guilty of the attempted murder. [¶] So I am
going to deny the prima facie request.”


                                              II
                                       DISCUSSION
              When appointed counsel has identified no arguable issues on appeal, the
appellate court independently reviews the record for any arguable issues. (Wende, supra,
25 Cal.3d at pp. 441-442.) Generally, “an arguable issue on appeal consists of two
elements. First, the issue must be one which . . . is meritorious. That is not to say that
the contention must necessarily achieve success. Rather, it must have a reasonable
potential for success. Second, if successful, the issue must be such that, if resolved
favorably to the appellant, the result will either be a reversal or a modification of the
judgment.” (People v. Johnson (1981) 123 Cal.App.3d 106, 109.)



                                              3
              In this case, we have reviewed the record on appeal. Based on our
independent judgment and analysis, we have similarly found no arguable issues that
require briefing or argument. (See Wende, supra, 25 Cal.3d at p. 442, fn. 3.) The first
degree attempted murder conviction, the true finding on the firearm enhancement, and the
jury instructions all confirm Cordon-Suchtiz was the actual attempted killer.
              Thus, Cordon-Suchtiz is ineligible for relief under section 1172.6 as a
matter of law and the trial court properly denied the petition at the prima facie stage.
(See People v. Lewis (2021) 11 Cal.5th 952, 961-970.)


                                             III
                                       DISPOSITION
              The order is affirmed.


                                                   MOORE, J.

WE CONCUR:



O’LEARY, P. J.



MARKS, J.*

*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                              4